Citation Nr: 1529068	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  08-19 924A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel


INTRODUCTION

The Veteran served in the U.S. Marine Corps from May 1967 to December 1968, and had subsequent service in the Army National Guard, including periods of active duty from July 1985 to November 1985 and from October 2004 to September 2005.

This matter is before the Board of Veterans 'Appeals (Board) on appeal from a February 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.

The Veteran testified before the undersigned at an April 2015 Travel Board hearing. The undersigned noted the issue on appeal and engaged in a colloquy with the Veteran toward substantiation of the claim. See Bryant v. Shinseki, 23 Vet. App. 488, 496-97 (2010). A transcript of the hearing is in the claims file.

This appeal was processed electronically using the Veterans Benefits Management System (VBMS) paperless claims processing system. Any future consideration of this appeal should account for this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is necessary for a new VA medical examination to determine whether the Veteran's hypertension preexisted his first period of active service, and to address the Veteran's contention that his hypertension is due to Agent Orange exposure.

Accordingly, the case is REMANDED for the following action:

1. Request that the Veteran identify and secure any relevant private treatment records (PMRs) that are not in the claims file. Attempt to obtain any records identified by the Veteran and associate these records with the claims file.

2. Obtain outstanding VA medical records (VAMRs) from October 2014 forward and associate them with the claims file.

3. After the passage of a reasonable amount of time or upon the Veteran's response, return the claims file to the VA examiner who provided the June 2010 opinion for an addendum. If the examiner is not available, request an opinion from a similarly- qualified VA examiner. The entire claims file, to include a copy of this REMAND, must be made available to the VA examiner, who must note its review.

a. The VA examiner must provide an opinion as to whether the Veteran's hypertension relates to service. Specifically, the VA examiner must opine as to:

WHETHER THE VETERAN'S HYPERTENSION:

1) HAD ITS ONSET DURING ANY OF THE VETERAN'S THREE PERIODS OF ACTIVE SERVICE;

2) WAS CAUSED BY AN INCIDENT IN SERVICE, INCLUDING PRESUMED EXPOSURE TO HERBICIDES IN VIETNAM or;

3) WAS AGGRAVATED (I.E., WORSENED) BY AN INCIDENT IN SERVICE. The VA examiner must determine whether the Veteran's hypertension pre-existed any of his three periods of service, which are from May 1967 to December 1968, from July 1985 to November 1985, and from October 2004 to September 2005.

b. The examiner has an independent responsibility to review the entire record for pertinent evidence. IN ADDITION TO ANY RECORDS THAT ARE GENERATED AS A RESULT OF THIS REMAND, the examiner's attention is called to:

THE VETERAN IS PRESUMED BY LAW TO HAVE BEEN EXPOSED TO HERBICIDES DURING HIS ACTIVE MILITARY SERVICE IN VIETNAM.

May 1967 Report of Medical Examination at enlistment, indicating blood pressure of 138/80.

May 1967 (enlistment), September 1983 (enlistment), December 1987, February 1991, and February 1996 Reports of Medical History, denying high or low blood pressure.

September 1983 Report of Medical Examination at enlistment, noting blood pressure of 120/80.

June 1984 STRs, noting blood pressure of 136/110.

October 1985 STRs for emergency care and treatment, indicating a blood pressure of 138/84.

December 1987 Report of Medical Examination, showing blood pressure of 122/70.

February 1991 Report of Medical Examination, indicating blood pressure of 120/80.

September 1991 STRs, showing blood pressure of 120/80 for the Cardiovascular Risk Screening Program.

August 1992 Health Risk Appraisal Profile, noting blood pressure of 148/90.

February 1996 Report of Medical Examination, showing blood pressure of 146/80.

January 2002 Report of Medical Examination, noting blood pressure readings of 148/90 and 154/90, and diagnoses of obesity and hypertension.

February 2002 Private Medical Records (PMRs) (found in STRs), noting a blood pressure reading of 148/84, that the Veteran was not being treated with medication, and that he had been advised to lose weight.

March 2002 PMRs (found in STRs) from Cardiac Study Center, indicating a blood pressure reading of 140/92.

July 2003 PMRs from Dr. D.V.W. (found in STRs), noting a blood pressure reading of 150/94.

April 2006 Report of Medical Examination, noting blood pressure readings of 177/108 and 163/101; was placed on a temporary Physical Profile to evaluate his high blood pressure and other conditions.

May 2006 Claim, alleging that hypertension began in 2002.

September 2006 VA Examination Report.

April 2008 VA Examination Report.

February 2010 Private Opinion from Dr. P.W.

June 2010 VA Examination Report.

April 2015 Board Hearing Transcript.

April 2015 Veteran's Statement regarding exposure to both Agent Orange and Agent White while in Vietnam.

c. The examiner must provide a complete explanation of his or her nexus opinion. The explanation must be based on his or her clinical experience and medical expertise and on established medical principles. The examiner's rationale should be as specific as possible.
 
4. The RO/AOJ must review the medical examination report to ensure that it adequately responds to the above instructions, including providing an adequate explanation in support of the stated opinion. If the report is deficient in this regard, return the claims file to the VA examiner for further review and discussion.
 
5. After the above development, and any other development that may be warranted based on additional information or evidence received, is completed, readjudicate the issue of entitlement to service connection for hypertension. If the benefits sought are not granted, the Veteran and his representative should be furnished with a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond to the SSOC before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




